Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication filed 10/11/2021. Claims 1-3, 6-12, and 14-19 are currently pending and claims 4-5, 13, and 20 are cancelled. Claims 1, 10, and 16 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sannidhanam et al. (herein called Sannidhanam) (US PG Pub. 2013/0067449 A1), O’Cleirigh (US PG Pub. 2020/0110905 A1) and Poirier et al. (herein .

As per claim 1, Sannidhanam teaches a method, comprising: 
deriving, from application metadata, new build metadata associated with a new build of a software product (fig. 3 items 308, 318, 320, fig. 4 item 412, and pars. [0004]-[0005], [0015]-[0017], [0025]-[0026], [0028]-[0029], [0038], developers develop application packages that include application resources/metadata/block maps/etc. which are extracted from the application package and used to install the application package/update application on user device/etc., and block map for application specifies hash codes/descriptors/etc. of application resources/blocks and when updating application the block map is retrieved and the hash codes of the resources/blocks of the updated application are compared to hash codes of resources/blocks of the currently installed application to identify different hash codes indicated updated resources/blocks. As the application package incudes resources such as metadata/block maps/etc. that are extracted and used to install the package/update application/etc., and as pars. [00013], [0024], [00035], etc. of the specification of this application, disclose that resource hashes/hash values are build metadata/build metadata provides resource hash/hash value/etc., with broadest reasonable interpretation, Sannidhanam’s teaching of extracting a block map specifying hash codes/descriptors/etc. for application resources of an updated application that is to be used to update a currently installed version of the application from an application package that includes metadata/block maps/etc. is deriving new build metadata/resource hashes/hash values/etc. from 
wherein the new build comprises a plurality of binary resources (pars. [0015], application may include set of application resources such as executable binaries, scripts, source code objects, media objects, files, etc. pars. [0003]-[0004], [0025]-[0026], [0028], applications may be updated (new build of software product) and updated applications may be deployed/applications installed may be updated. As applications includes set of resources such as executable binaries, etc. and updated/new build of applications are deployed the updated application being deployed is a new build of a software product comprising a plurality of binary resources.); 
identifying, based on the new build metadata, a subset of reusable locally stored binary resources comprised by a current build of the software product (fig. 2 items 204, 208,  and 214, fig. 3 item 320, and pars. [0004]-[0005], [0025]-[0026], [0028]-[0029], block map specifying hash codes of resources of updated application/new build of software product (new build metadata) is retrieved and hash codes/metadata of resources of updated application/new build of software product/build metadata are compared to hash codes/metadata of resources of previously deployed version/already existing version/stored version/etc. (locally stored binary resources comprised by current build of software product) to identify resources of previously deployed application/current build of software product/etc. having different hash codes/metadata than corresponding resources of updated application/new build of software product so that only the updated resources/resources having different hash codes are downloaded 
wherein each binary resource of the subset matches a corresponding binary resource of the new build (fig. 2 items 204, 208, and 214, and fig. 3 item 320, and pars. [0004]-[0005], [0025]-[0026], [0028]-[0029], block map specifying hash codes of resources of updated application/new build of software product is retrieved and hash codes/metadata of resources of updated application/new build of software product/build metadata are compared to hash codes/metadata of resources of previously deployed version/already existing version/stored version/etc. (locally stored binary resources comprised by current build of software product) to identify resources of previously deployed application/current build of software product/etc. having different hash codes/metadata than corresponding resources of updated application/new build of software product so that only the updated resources/resources having different hash codes are downloaded to the device while resources of the current build/previously deployed version/etc. that have the same hash codes/have not been updated (locally stored binary resources of the current build that match corresponding resources of the 
responsive to identifying a binary resource of the new build, such that the binary resource that does not have a corresponding reusable locally stored binary resource of the current build, iterating through blocks of the identified binary resource of the new build (fig. 2 items 204, 208, and 214, fig. 3 item 320, 322, 324, fig. 4 item 414, and pars. [0004]-[0005], [0025]-[0026], [0028]-[0029], block map specifying hash codes of resources/binary resources of updated application/new build of software product is retrieved and hash codes/metadata of binary resources of updated application/new build of software product are compared to hash codes/metadata of resources of previously deployed version/already existing version/stored version/etc. (locally stored reusable binary resources of current build of software product) to identify resources of previously deployed application/current build of software product/etc. having different hash codes/metadata than corresponding resources of updated application/new build of software product (identify binary resources of new build/updated application that are 
creating a patch plan for upgrading the current build of the software product to a new build level associated with the new build (fig. 3 items 320, 322, 324, fig. 4 item 414, pars. [0004]-[0005], [0025]-[0026], [0028]-[0029], application/software product is updated by comparing hash codes of binary resources of updated application/new build of software product to hash codes of binary resources of previously deployed application/version of application installed on device/current build of software product to determine binary resources/application resources/blocks that have been updated, request only the updated resources/blocks/binary resources be downloaded from the application server (plurality of binary resources to be downloaded from CDN), and store downloaded updated resources/blocks/binary resources on device/local memory. As the updated binary resources/application resources are identified and only the identified updated binary resources/application resources are downloaded from the application server and stored in local memory/on the device a plan/patch plan for upgrading the current application version/current build of software product to the upgraded version of the application/new build of the software product is created that specifies/requests the 
While Sannidhanam teaches that developers develop/generate/etc. application/application package that includes metadata/block maps/application resources/etc. which are extracted from the application package and are used to install application/update application/etc. on a device (ex: pars. [0015]-[0016]), it does not explicitly state that the application package is developed/generated/produced/etc. using a software development framework, and as such does not explicitly state, however O’Cleirigh teaches:
application metadata produced by a software development framework (par. [0040], code creation system enables users/software developers to create software programs and packages via some structured process such as a software development life cycle framework (software development framework). As Sannidhanam teaches that developers develop/generate/etc. application/application packages that include metadata/application resources/block map/etc. that are used to install/update application on device, and as O’Cleirigh teaches that software developers create software/application programs and packages using software development life cycle framework/software development framework, it is obvious that the developed/generated/etc. application/software packages that include the resources/metadata/block maps of Sannidhanam may be developed/generated/created using the software development life cycle framework/software development framework of O’Cleirigh, and therefore the application metadata is produced by a software development framework.).

While Sannidhanam teaches installing patches to upgrade a current build to a new build, that the patches may be the differences between a current build and the new build, and that a patch plan is used to update the current build to a new build, as seen above, it does not explicitly state, however Poirier teaches:
responsive to identifying, among blocks of the current build, a first block having a first hash matching a second hash of a second block of the new build, copying the first block from a first offset within a first file of the current build to a second offset within a second file of the new build, wherein the first offset is specified by a current build metadata of the current build, and wherein the second offset is specified by the new build metadata (pars. [0033], [0036]-[0037], [0056]-[0067], multiple versions/version chains of files/builds/data/etc. may be maintained (old, current, new, etc. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add responsive to identifying, among blocks of the current build, a first block having a first hash matching a second hash of a second block of the new build, copying the first block from a first offset within a first file of the current build to a second offset within a second file of the new build, wherein the first offset is specified by a current build metadata of the current build, and wherein the second offset is specified by the new build metadata, as conceptually taught by Poirier, 
While Sannidhanam teaches installing patches to upgrade a current build to a new build, that the patches may be the differences between a current build and the new build, and that a patch plan is used to update the current build to a new build, as seen above, it does not explicitly state, however Kumashiro teaches: 
 wherein the patch plan specifies a plurality of secondary locations, on a client computing device, for creating duplicate instances of one or more binary resources of the plurality of binary resources (fig. 4, fig. 12 items S14-S18, col. 8 lines 20-45, col. 9 lines 35-50, col. 17 lines 20-25, updating/patching/etc. software/binary resources (patch plan) includes copying version of software/binary resource closest to upgrade version to storage are/secondary location of existing version to be upgrades/patched/etc. (create duplicate instance of one or more binary resources of the plurality of binary resources/software version at specified secondary location on client computing device/storage area of version being updated).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the patch plan specifies a plurality of secondary locations, on a client computing device, for creating duplicate instances of one or more binary resources of the plurality of binary resources, as 

As per claim 3, Sannidhanam further teaches: wherein identifying the subset of reusable locally stored binary resources further comprises: 
for each binary resource of the new build, comparing a hash of the resource with a plurality of hashes of locally stored binary resources (fig. 2 items 204, 208, and 214, fig. 3 item 320, fig. 4 item 410, and pars. [0004], [0025]-[0026], [0028]-[0029], to update previously deployed application/application locally stored on device/current version of application/current build of software product, hash codes corresponding to resources/blocks/binary resources of the updated version of the application/new build of the software product are compared to hash codes of resources/blocks/binary resources of previously deployed/locally stored/current version of application (compare hash code/hash of each binary resource of new build to plurality of hashes of locally stored 

As per claim 6, Sannidhanam further teaches: wherein the binary resource is represented by one of: a data file, a graphic asset, a multimedia asset, or a sound stream (pars. [0015], application resources/binary resources may include libraries, data containers, files, objects, and media objects utilized in application such as images, icons, video and audio recordings, etc. (binary resource is represented as data file, graphic asset, multimedia asset, sound stream, etc.).).

As per claim 8, Sannidhanam further teaches: 
wherein the patch plan further specifies at least one of: a plurality of locally stored reusable binary resources or a plurality of binary resources to be downloaded from a content distribution network (CDN) (fig. 3 items 320, 322, 324, fig. 4 item 414, pars. [0004]-[0005], [0025]-[0026], [0028]-[0029], application/software product is updated by comparing hash codes of binary resources of updated application/new build of software product to hash codes of binary resources of previously deployed application/version of application installed on device/current build of software product to determine binary resources/application resources/blocks that have been updated, request only the updated resources/blocks/binary resources be downloaded from the application server (plurality of binary resources to be downloaded from CDN), and store downloaded updated resources/blocks/binary resources on device/local memory. As the 

As per claims 10, 12, 14, and 15, they recite computing devices having similar limitations to the methods of claims 1, 3, 6, and 8, respectively, and are therefore rejected for the same reasoning as claims 1, 3, 6, and 8, respectively, above. 

As per claim 16 and 18, they recite computer-readable non-transitory storage mediums having similar limitations to the methods of claims 1 and 3, respectively, and are therefore rejected for the same reasoning as claims 1 and 3, respectively, above. 

As per claim 19, Sannidhanam further teaches: executable instructions that, when executed by the computing device, cause the computing device to: 
download the subset of the plurality of blocks from a content distribution network (CDN) (fig. 3 items 322 and 324, fig. 4 item 414, pars. [0004], [0025]-[0026], [0028]-[0029], updated blocks of binary resources/blocks not having corresponding locally stored block are retrieved/downloaded/etc. from application server (download subset of plurality of blocks from CDN) and stored on device/local memory/etc.).

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sannidhanam et al. (herein called Sannidhanam) (US PG Pub. 2013/0067449 A1), O’Cleirigh (US PG Pub. 2020/0110905 A1), Poirier et al. (herein called Poirier) (US PG Pub. 2014/0122425 A1) and Kumashiro et al. (herein called Kumashiro) (US Patent 7,840,957 B2) in further view of Ji (US PG Pub. 2005/0204353 A1).

As per claim 2, Sannidhanam further teaches the method of claim 1, further comprising: 
saving, in view of the new build metadata, the binary resource at a first location on the client computing device (pars. [0025]-[0027], application package/software build has block map/metadata specifying hash code of application resource/binary resource/binary contents of blocks/etc., which are used to determine blocks/resources that have been updated/have different hash codes/etc. between a previously deployed/current version of the application/software build on a computing device and an available updated/patched version/new build of the application/software so that the resources/blocks/binary resource that have changed/been updated/are different/etc. may be downloaded and stored/saved in memory of computing device (save binary resource at first location/memory on client computing device in view of metadata used to determine differences/binary resources to download and save/store).).
While Sannidhanam teaches saving/storing binary resources at a location/in memory on a client computing device in view of build metadata, it does not explicitly state, however Ji teaches: 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copying, in view of the new build metadata, the binary resource to a second location on the client computing device, as conceptually taught by Ji, into that of Sannidhanam, O’Cleirigh, Poirier, and Kumashiro because these modifications allow for the application resources/binary 

As per claims 11 and 17, they recite a computing device and a computer-readable non-transitory storage medium, respectively, having similar limitations to the method of claim 2, and are therefore rejected for the same reasoning as claim 2, above. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sannidhanam et al. (herein called Sannidhanam) (US PG Pub. 2013/0067449 A1),  O’Cleirigh (US PG Pub. 2020/0110905 A1), Poirier et al. (herein called Poirier) (US PG Pub. 2014/0122425 A1), and Kumashiro et al. (herein called Kumashiro) (US Patent 7,840,957 B2) in further view of Iwaya (US PG Pub. 2011/0307583 A1).

As per claim 7, while Sannidhanam teaches patching/incrementally updating applications/software products from a first version to a second/updated version (ex: pars. [0001]-[0005]), and further teaches that the applications may have media objects such as images, video, and audio recordings (ex: par. [0015]), it does not explicitly disclose that the application/software product may be a videogame, and as such does not explicitly state, however Iwaya teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sannidhanam, O’Cleirigh, Poirier, and Kumashiro such that the application/software product being updated is a video game, as conceptually taught by Iwaya, to create wherein the software product is represented by an interactive videogame, because these modifications allow for video games to be the application/software product that is being updated using the updating process which is desirable as it increases the usability of the updating process by increasing the amount/number/etc. of different types of applications/software products that may be updated this way.

s 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sannidhanam et al. (herein called Sannidhanam) (US PG Pub. 2013/0067449 A1) O’Cleirigh (US PG Pub. 2020/0110905 A1), Poirier et al. (herein called Poirier) (US PG Pub. 2014/0122425 A1) and Kumashiro et al. (herein called Kumashiro) (US Patent 7,840,957 B2) in further view of Hatakeyama (US PG Pub. 2015/0301823 A1).

As per claim 9, Sannidhanam further teaches the method of claim 1, wherein the new build metadata specifies, for each binary resource, a hash value of the binary resource (pars. [0025]-[0026], [0037]-[0038], application package includes block map/metadata specifying hash codes/including identifiers/etc. enabling comparison of binary resources of updated application/new build of software product/build to binary resources of previously deployed version/already existing version/stored version/etc. As hash codes/hash values are used to compare the binary resources of an updated application/new build of software are compared to binary resources of a previously deployed/already stored version of the application/software it is obvious that the hash codes/values are specified for each binary resource.).
While Sannidhanam teaches build metadata for binary resources of software/applications and patches/updates/upgrades of software/applications, it does not explicitly discloses that the metadata includes an offset and size of the resource, and as such does not explicitly state, however Hatakeyama teaches:
wherein the new build metadata specifies, for each binary resource, a hash value of the binary resource, an offset of the binary resource in a file, and a size of the binary resource (pars. [0004], game software is updated by applying patch downloaded from 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sannidhanam, O’Cleirigh, Poirier, and Kumashiro such that the metadata specifies an offset and a size of the binary resource, as conceptually taught by Hatakeyama, to create wherein the new build metadata specifies, for each binary resource, a hash value of the binary resource, an offset of the binary resource in a file, and a size of the binary resource, because these modifications allow for additional information about the application/software to be utilized when comparing versions and determining differences between binary resources of updates and current versions, which is desirable as it allows for better/more accurate/etc. determinations of differences between binary resources thereby helping to ensure that binary resources that are different/have changed/need to be updated/downloaded are downloaded and updated when updating to a new version of the application/new build of the software.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-12, and 14-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193